IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-87,964-03


                          EX PARTE JAMES HALSELL, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2015-CR-7747-W3 IN THE 437TH DISTRICT COURT
                            FROM BEXAR COUNTY


       Per curiam.

                                            ORDER

       Applicant pled nolo contendere in an open plea to Count II- Money Laundering $20k-$100K;

Count IV - Money Laundering $20k-$100K; Count VI- Forgery; Count VII- Forgery; Count VIII-

Forgery; and Count IX- Securing the Execution of a Document by Deception over $200K and was

found guilty and sentenced to the Texas Department of Criminal Justice - Institutional Division for

three (3) years confinement in Count II; three (3) years confinement in Count IV; one (l) year

confinement in Count VI; one (I) year confinement in Count VII; one (I) year confinement in Count

VIII; and five (5) years confinement in Count IX. The Court of Appeals affirmed his conviction.

Halsell v. State, No. 04-17-00206-CR (Tex. App. —San Antonio, June 14, 2017). Applicant filed
                                                                                              2

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       After a review of the record, we find that Applicant’s claims that the Texas Board of

Pardons and Parole violated due process by denying him parole are without merit. Therefore,

we deny relief.

       Applicant’s remaining claims challenging his conviction on the grounds of false

statements or allegations in Count IX, and the qualifications of Count IX as a felony are

dismissed pursuant to T EX. C ODE C RIM. P RO. Art. 11.07 §4.



Delivered: October 7, 2020
Do not publish